Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-18-00486-CR

                                        Robert ROMERO,
                                            Appellant

                                                 v.

                                         STATE of Texas,
                                            Appellee

                     From the County Court at Law No. 6, Bexar County, Texas
                                     Trial Court No. 562296
                         Honorable Wayne A. Christian, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: April 10, 2019

DISMISSED

           Appellant filed a motion to dismiss this appeal from his conviction for driving while

intoxicated. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.2(a).

                                                  PER CURIAM

DO NOT PUBLISH